EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks filed on 9/1/2021 have been fully considered and they are persuasive. The cited art fails to teach the combination of elements recited in the claims as amended. An updated search has been performed and no other art was found that met the claim limitations.
The closest art found to Breitbart et al. for example, teaches data replication, wherein multiple servers store replicas of a file or packets and upon a server failing clients can still be served by other servers (col. 3, lines 6-23). However, the data replication is not performed in response to determining whether a reserved address is present in the original packet as required by the claims; and it also fails to show that the servers selected store the original packet and the copies as required by the claims.
Thus the claims are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPN 6,963,914 to Breitbart et al.
USPGPUB 2014/0095924 to Holden
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466